NUMBER 13-18-00614-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ELOY HERACLIO ALCALA,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                  On appeal from the 332nd District Court
                        of Hidalgo County, Texas.


                          ORDER OF ABATEMENT

    Before Chief Justice Contreras and Justices Hinojosa and Silva
                          Order Per Curiam

      This cause is currently before the Court on appellant’s motion for rehearing of order

denying appellant’s opposed emergency motion for leave to file his second amended brief

that exceeds word limit, to raise additional issues, and to extend submission time for

appellee’s responsive brief. The second amended brief was filed after the Court’s

submission of the case on September 29, 2021.
        Appellant’s motion urges reconsideration of our previous denial for additional

briefing on the basis of judicial economy, further asserting the case will likely be reviewed

for ineffective assistance. We note that the second amended brief was filed on October

18, 2021, over eighteen months after appellant’s first amended brief was filed on April 9,

2020.

        The Court, having fully examined and considered appellant's motion for rehearing,

is of the opinion that, in the interest of justice, appellant’s motion for rehearing should be

granted. Appellant’s motion for rehearing of order denying appellant’s opposed

emergency motion for leave to file his second amended brief that exceeds word limit, to

raise additional issues, and to extend submission time for appellee’s responsive brief is

hereby granted. The Court also withdraws its submission.

        Under these circumstances and in order to effectuate the proper and complete

presentation of this appeal to the Court, we abate this appeal and remove it from the

Court’s active docket. The appeal shall be reinstated after the State’s response brief has

been properly and duly filed. The State’s response is hereby ordered due thirty days from

the date of this order.



                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
29th day of October, 2021.




                                              2